Case 4:16-cv-03617-HSG Document 269-1 Filed 10/08/18 Page 1 of 6




            EXHIBIT 1
     Case 4:16-cv-03617-HSG Document 269-1 Filed 10/08/18 Page 2 of 6



 1 ROSEMARIE T. RING (CA SBN 110840)
   rose.ring@mto.com
 2 CAROLYN HOECKER LUEDTKE (CA SBN 207976)
   carolyn.luedtke@mto.com
 3 AARON D. PENNEKAMP (CA SBN 290550)
   aaron.pennekamp@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street
 5 Twenty-Seventh Floor
   San Francisco, CA 94105-2907
 6 Tel.: (415) 512-4000 / Fax: (415) 644-6929

 7 ZACHARY M. BRIERS (CA SBN 287984)
   zachary.briers@mto.com
 8 WILLIAM LARSEN (CA SBN 314091)
   william.larsen@mto.com
 9 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
10 Fiftieth Floor
   Los Angeles, California 90071-3426
11 Telephone:     (213) 683-9100
   Facsimile:     (213) 683-4042
12
   Attorneys for GIANNI VERSACE, S.P.A. and
13 VERSACE USA, INC.

14

15                          UNITED STATES DISTRICT COURT
16             NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
17 GIANNI VERSACE, S.P.A. and VERSACE         Case No. 4:16-cv-03617-HSG
   USA, Inc.
18                                            [PROPOSED] PERMANENT
               Plaintiffs,                    INJUNCTION
19
         vs.                                  Judge: Hon. Haywood S. Gilliam, Jr.
20
   VERSACE 19.69 ABBIGLIAMENTO
21 SPORTIVO S.R.L., THEOFANIS PAPADAS,
   SUSAN VALERO, VALERO
22 ENTERPRISES, INC., BRILLIANCE NEW
   YORK, LLC, V1969 BH LLC, V1969
23 VERSACE SMO LLC, V1969 VERSACE HG
   LLC, and V1969 USA LLC.
24
               Defendants.
25

26
27

28

                                                                           4:16-cv-03617-HSG
                             [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-1 Filed 10/08/18 Page 3 of 6



 1          WHEREAS, for the purpose of this Permanent Injunction, the following definitions shall

 2 apply:

 3                  a)     “Plaintiffs” shall mean Gianni Versace, S.p.A. and Versace USA, Inc.

 4                  b)     “Defendants” shall mean Versace 19.69 Abbigliamento Sportivo S.R.L, and

 5 Theofanis Papadas.

 6                  c)     “Parties” shall mean, collectively, Plaintiffs and Defendants.

 7                  d)     “Versace Marks” shall mean the trademarks “Versace” and “Gianni

 8 Versace,” including without limitation the following federal trademark registrations:

 9
                      MARK                REG. NO.           REG. DATE             CLASS
10
                    VERSACE                2,121,984         Dec. 16, 1997    3, 18, 25
11
                    VERSACE                2,190,233         Sept. 22, 1998   9
12                  VERSACE                2,440,541         Apr. 3, 2001     8, 19, 20, 21, 24
13                  VERSACE                3,976,544         June 14, 2011    9
14                  VERSACE                4,398,385         Sept. 10, 2013   11, 14, 27, 35
15             GIANNI VERSACE              1,123,748         Aug. 7, 1979     25

16
                    e)     “Infringing Marks” shall mean any word or phrase that uses, in whole or in
17
     part, the Versace Marks, including without limitation “Versace,” “Versace 19.69,” “Versace
18
     Sportivo,” “Versace 19.69 Abbigliamento Sportivo,” “Versace 19.69 Abbigliamento Sportivo
19
     S.R.L. Milano Italia,” and/or “Versace 19.69 Abbigliamento Sportivo S.R.L.”
20
            WHEREAS, on June 27, 2016, Plaintiffs initiated the above-captioned action against
21
     Defendants, alleging claims for federal trademark infringement, federal false designation of origin,
22
     federal trademark dilution, common law trademark infringement, and violations of California
23
     Business & Professions Code §§ 14330 et seq. and 17200 et seq. [ECF Nos. 1, 123].
24
            WHEREAS, on February 1, 2018, the Parties submitted motions for summary judgment or
25
     partial summary judgment [ECF Nos. 218, 221], on February 15, 2018, the Parties submitted
26
     oppositions to these motions for summary judgment [ECF Nos. 238, 240], on February 22, 2018,
27

28

                                                       -2-                                  4:16-cv-03617-HSG
                                    [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-1 Filed 10/08/18 Page 4 of 6



 1 the Parties submitted replies to these oppositions [ECF Nos. 246, 248], and, on March 29, 2018,

 2 the Court held a hearing on the Parties’ motions for summary judgment.

 3          WHEREAS, on July 24, 2018, the Court issued an Order resolving the Parties’ cross-

 4 motions for summary judgment, and concluding that “a permanent injunction is warranted” [ECF

 5 No. 261], and, on August 27, 2018, the Court issued an Order requiring the Parties “to meet and

 6 confer regarding” the terms of a “proposed permanent injunction” and “submit briefing to the

 7 Court” on “any dispute[s] regarding specific provisions of the permanent injunction” [ECF No.

 8 267].

 9          1.      NOW THEREFORE, IT IS HEREBY ORDERED, upon consideration of the

10 Parties’ briefing submitted pursuant to the Court’s August 27, 2018 Order, and for the reasons

11 given in the Court’s Memorandum Opinion and Order dated July 24, 2018, and good cause

12 appearing, that Defendants and all of their officers, agents, servants, employees, and attorneys, and

13 all those in active concert or participation with any of them, are PERMANENTLY RESTRAINED

14 AND ENJOINED from:

15                  a)      Manufacturing, importing, exporting, advertising, marketing, promoting,

16 displaying, supplying, distributing, delivering, drop-shipping, offering for sale, selling, or

17 transferring any goods or services which bear any Infringing Marks in the United States;

18                  b)      Licensing or otherwise inducing any person to use any Infringing Marks in
19 the United States; and

20                  c)      Committing any other act which represents or which has the effect of

21 representing that goods or services offered or licensed by Defendants are licensed by, authorized

22 by, offered by, produced by, sponsored by, or in any other way associated with Plaintiffs.

23          2.      IT IS FURTHER ORDERED that Defendants and all of their officers, agents,

24 servants, employees, and attorneys, and all those in active concert or participation with any of

25 them shall:

26                  a)      destroy all remaining inventory of all goods located in the United States
27 subject to this Permanent Injunction, if any, including without limitation all advertising,

28

                                                       -3-                                4:16-cv-03617-HSG
                                    [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-1 Filed 10/08/18 Page 5 of 6



 1 promotional, and marketing materials related to those goods, including without limitation store

 2 signs, catalogues, and any other items that bear, contain, or incorporate any Infringing Marks; or

 3                  b)      for products that bear the Infringing Marks exclusively on a removable tag,

 4 if any, remove and destroy such removable tag.

 5          3.      IT IS FURTHER ORDERED that Defendants and all of their officers, agents,

 6 servants, employees, and attorneys, and all those in active concert or participation with any of

 7 them shall remove from any websites under their control that are displayed to consumers in the

 8 United States, including without limitation www.v1969italia.com, any reference to any Infringing

 9 Marks.

10          4.      IT IS FURTHER ORDERED that Defendants, within five (5) business days after

11 entry of this Permanent Injunction, shall provide a copy of this Permanent Injunction and the

12 Court’s Memorandum Opinion and Order dated July 24, 2018, by overnight courier or such other

13 means reasonably likely to ensure receipt to all persons with whom Defendants (including all of

14 Defendants’ officers, agents, servants, employees, and attorneys, and all those in active concert or

15 participation with any of them) have entered into agreements to license, manufacture, import,

16 export, advertise, market, promote, display, supply, distribute, deliver, drop-ship, offer for sale, or

17 sell any goods or services in the United States bearing any Infringing Marks, or whom have sold

18 products bearing the Infringing Marks, including without limitation each of the following persons:
19 PJB Brands, Inc.; Susan Valero; Valero Enterprises, Inc.; AHQ LLC; FHQ LLC;

20 Aidisas/European Fashions; B&H Apparel; Best Brands Consumer Products, Inc.; BMG Imports,

21 Inc; Brilliance New York LLC; SASCO Trading Corp.; Decorware, Inc.; Delmare Manufacturing;

22 EMD Group, Inc.; EZ Apparel LLC; Silhouette LLC; Five Star Accessories of New York, Inc.; H

23 Best Ltd./More Time; iApparel LLC; Jezra Operating Group LLC; K&M Associates L.P.;

24 Legware USA, Inc./Central Carolina Hosiery; Minx NY/Vintage Home, Inc.; Neftali, Inc.; Pem-

25 America, Inc.; SaraMax Apparel Group, Inc.; Sun fashions, Inc,; V1969 BH; Versa Group LLC;

26 Wiesner Products, Inc.; Yoki Group, Inc.; In Moda S.R.L.; TJX Companies; T.J. Maxx;
27 Marshalls; Ross Dress for Less; Burlington Coat Factory; Steinmart; Bon-Ton; Shoe Show;

28 Century 21; Castle Merchandising; Duty Free Americas, Inc.; Bealls; Belks; Boskovs;

                                                       -4-                                4:16-cv-03617-HSG
                                     [PROPOSED] PERMANENT INJUNCTION
      Case 4:16-cv-03617-HSG Document 269-1 Filed 10/08/18 Page 6 of 6



 1 Nordstrom/Nordstrom Rack; Haute Look; Bloomingdales/Bloomingdales Outlet; Macy’s

 2 Backstage; Lord & Taylor; Hudson Bay; Off Fifth/Saks; Amazon; Fox’s; Winners; Dr. Jay’s;

 3 AEFES/Army Exchange; Hudson News; Sears; BNY Handbags; Staples; Gilt; Groupon;

 4 Overstock; eBay; Bluefly; Last Call/Neiman Marcus; Von Maur; Zulily; and Gordmans.

 5          5.     IT IS FURTHER ORDERED that Defendants shall file with the Court and serve

 6 upon Plaintiffs within thirty (30) days after the entry of this Permanent Injunction a report in

 7 writing and under oath setting forth in detail the manner in which Defendants have complied with

 8 this Permanent Injunction.

 9          6.     IT IS FURTHER ORDERED that this Permanent Injunction shall be without

10 prejudice to Plaintiffs’ right to seek any other form of relief from Defendants, including without

11 limitation disgorgement of Defendants’ profits, costs pursuant to Federal Rule of Civil Procedure

12 54(d)(1), 28 U.S.C. § 1920, and 15 U.S.C. § 1117(a), and reasonable attorneys’ fees pursuant to 15

13 U.S.C. § 1117(a).

14          7.     AND IT IS FURTHER ORDERED that this Court shall retain continuing

15 jurisdiction over the Parties and the above-entitled action for purposes of:

16                 a)      Enforcing this Permanent Injunction;

17                 b)      Issuing any judgment with respect to any other relief requested by

18 Plaintiffs, including without limitation disgorgement of Defendants’ profits, costs pursuant to
19 Federal Rule of Civil Procedure 54(d)(1), 28 U.S.C. § 1920, and 15 U.S.C. § 1117(a), and/or

20 reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a); and/or

21                 c)      Modifying this Permanent Injunction as appropriate.

22

23          IT IS SO ORDERED.
24

25 DATED: ___                    , 2018           By:
                                                              Honorable Haywood S. Gilliam, Jr.
26                                                            United States District Judge
27

28

                                                        -5-                               4:16-cv-03617-HSG
                                    [PROPOSED] PERMANENT INJUNCTION
